454 F.2d 720
UNITED STATES of America, Appellee,v.Vernon Wayne HOWARD, Appellant.
No. 71-1776.
United States Court of Appeals,Ninth Circuit.
Dec. 22, 1971.

T. Roger Duncan, Hollywood, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Crim. Div., Leslie E. Osborne, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
Vernon Wayne Howard appeals from his conviction for possessing stolen mail, in violation of 18 U.S.C. Sec. 1708.


2
On appeal the sole contention relates to the sufficiency of the evidence.  Two police officers testified that they arrested Howard at a gasoline station for attempting to pass a counterfeit bill.  Upon arriving at the police station, the officers testified, they observed an envelope sticking out of Howard's right front pants pocket.  According to this testimony, one of the officers removed the envelope and found that it contained Los Angeles County Check No. C9386323 made out in favor of Freddie B. Washington in the amount of one hundred and fifty dollars.  There was other evidence indicating that this check and been mailed to Washington at his home address, but that it had not reached him and his home mail box had been broken into.


3
At trial Howard took the witness stand and gave a considerably different version of his arrest and the discovery of the letter.  In addition, Howard introduced circumstantial evidence which added considerable weight to his testimony.  However, given the direct conflict in the testimony, the resolution of this conflict was for the jury and not this court.


4
Affirmed.